DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a local matching module,” “a local aggregator module,” “a global matching module” in claim 13, “a parsing module” in claim 14, and “a region proposal module” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/383,447 in view of Lin et al. (US 2020/0349464 A1).	Claim 11 of the instant application is obvious over copending claim 1, in that claim 1 of the copending application contains all the limitations of claim 11 of the instant application except for each image region of a plurality of images having known respective phrases. Lin et al. discloses phrases matches for regions of images (Paragraphs 0099-0102). Lin’s phrases for matched areas of an image would have been recognized by one of ordinary skill in the art to be applicable to the creation of a semantic embedding space using extracted areas of an image of the copending application and the results would have been predictable in the creation of a semantic embedding space using extracted areas of an image with matched phrases. Therefore, .
This is a provisional nonstatutory double patenting rejection.
Instant Application 16/855,362
Copending Application 16/383,447
11. A method of creating a trained semantic embedding space for use for visual grounding of a caption in an image, the method comprising: for each image region of a plurality of images having known respective phrases, extracting semantic appearance features; 
1. A method of creating a semantic embedding space for improved zero-shot object detection, the method comprising: for each of a plurality of known object class labels, creating a respective, first word vector representative of each of the object class labels; for each of a plurality of object bounding boxes, extracting features of an object bounding box; 

Lin et al. (Paragraphs 0099-0102)
determining a feature vector representation for the extracted features of each of the image regions;
for the extracted features of each of the object bounding boxes, creating a respective feature vector representative of the extracted features;
determining a word vector representation for the respective phrases of each of the image regions; and
for each of the plurality of object bounding boxes, creating a respective, second word vector representative of an object class label associated with each of the plurality of object bounding boxes; and
for each of the image regions, semantically embedding the feature vector representation and the word vector representation for the respective phrases of each of the image regions in a semantic embedding space such that embedded feature vector representations and word vector representations that are related are closer together in the semantic embedding space than unrelated vectors.
semantically embedding the respective, first word vectors, the respective, second word vectors, and the respective feature vectors in a common semantic embedding space such that distances between the feature vectors and the word vectors embedded in the semantic embedding space follow semantic relationships between words representative of extracted features of object bounding boxes and words representative of object class labels; wherein embedded vectors that are related are closer together in the semantic embedding space than unrelated vectors.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (US 2018/0267996 A1).
Regarding claim 11, Lin discloses a method of creating a trained semantic embedding space for use for visual grounding of a caption in an image, the method comprising: for each image region of a plurality of images having known respective phrases, extracting semantic appearance features; (Paragraph 0022, extracting keyword tags from visual characteristics of an image)(Paragraph 0017, generating a feature vector)	determining a word vector representation for the respective phrases of each of the image regions; (Paragraph 0017, generating a word vector)	and for each of the image regions, semantically embedding the feature vector representation and the word vector representation for the respective phrases of each of the image regions in a semantic embedding space such that embedded feature vector representations and word vector representations that are related are closer together in the semantic embedding space than unrelated vectors (Paragraphs 0017 and 0048, feature and word vectors are aligned to be as close as possible in an embedding space for embedding learning in semantic space).


Allowable Subject Matter
Claims 1-10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not clearly disclose all the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu (US 2017/0235824 A1) discloses projecting semantic similar phrases to vectors close to each other and semantically different phrases to vectors far apart.
Divakaran et al. (US 2020/0193245 A1) discloses creating a semantic embedding space.
Wang et al. (US 2017/0200066 A1) discloses a semantic word vector space.
Yeager et al. (US 2019/0042880 A1) discloses parsing phrases from captions to be used as training labels.
Cohen et al. (US 2017/0132526 A1) discloses semantic vector representations including feature and word vectors.
Zhou et al. (US 2016/0125274 A1) discloses partitioning an image regions and associating labels with the regions.	Rao et al. (US 2020/0394434 A1) discloses region of interest extraction using identification of salient portions.
Lubbers et al. (US 2018/0329892 A1) discloses generating captions for regions of interest inside an input image.
Lebret et al. (“Phrase-based Image Captioning”) discloses inferring phrases from given images.	Datta et al. ("Align2Ground: Weakly Supervised Phrase Grounding Guided by Image-Caption Alignment”) by the inventors describes the subject matter found in the application.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHI HOANG/Primary Examiner, Art Unit 2613